           Case 1:20-cv-01610-NONE-JLT Document 26 Filed 06/14/21 Page 1 of 3


1    Tiffany Lena, #185603          ATTORNEY FOR ALL PLAINTIFFS
     THE LAW OFFICE OF TIFFANY LENA
2
     1670 Sagewood Way
3    San Marcos, CA 92078
     telephone: (760) 697-0059
4    tiffany.lena@att.net
5

6
                                  UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA
8    Board of Trustees of the Kern County Electrical        Civil Case No.: 1:20-CV-01610-NONE-JLT
9    Workers’ Health & Welfare Trust, Board of
     Trustees of the Kern County Electrical
10   Journeyman and Apprenticeship Training Trust,          NOTICE OF EX PARTE
     National Electrical Benefit Fund, NECA-IBEW            APPLICATION AND APPLICATION
11   National Labor-Management Cooperation                  TO EXTEND TIME TO REQUEST
12   Committee, Administrative Maintenance Fund,            ENTRY OF DEFAULT JUDGMENT BY
     and International Brotherhood of Electrical            COURT AS TO ALAN MCCAA,
13   Workers, Local 428                                     KINLEY MCCAA, MCCAA
14                                                          ELECTRICAL CONSTRUCTION INC.,
                            Plaintiffs,                     AND MCCAA ELECTRICAL
15                  v.                                      CONSULTANTS AND PROPOSED
                                                            ORDER THEREON
16
     McCaa Electrical Construction, Inc., McCaa
17   Electrical Consultants, Romero Electric LLC,
     Albert Romero, Alan McCaa, Kinley McCaa and            Local Rule 144(c)
18   Does 1 Through 25
19
                            Defendants.
20

21

22

23          PLEASE TAKE NOTICE THAT, the undersigned hereby submits this Ex Parte

24   Application to Extend Time to Request Entry of Default Judgment by this Court as to McCaa
25   Electrical Construction, Inc., McCaa Electrical Consultants, Alan McCaa and Kinley McCaa
26
                                                      -1-
27

28   Notice of Ex Parte Application and Application for Extension of Time to Seek Entry of Default Judgment
           Case 1:20-cv-01610-NONE-JLT Document 26 Filed 06/14/21 Page 2 of 3


1    (hereinafter the “McCaa Defendants”).
2
        This Application is made pursuant to Local Rule 144(c) permitting the Court to grant an
3
     initial ex parte extension of time upon the affidavit of counsel that a stipulation extending time
4
     cannot be reasonable obtained, explaining the reasons why a stipulation cannot be obtained from
5

6    the McCaa Defendants and the reasons why the extension is necessary. The Application is

7    supported by the Declaration of Tiffany Lena, filed herewith, detailing how the requirements of
8
     LR 144(c) have been met and how an extension of time until July 31, 2021 can further expedite
9
     the conclusion of this matter.
10
                                                    Respectfully submitted,
11

12
     Dated: June 10, 2021                           THE LAW OFFICE OF TIFFANY LENA
13

14

15                                                  By          /s/ Tiffany Lena
                                                            Tiffany Lena
16                                                          Attorney for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27                                                    -2-

28   Notice of Ex Parte Application and Application for Extension of Time to Seek Entry of Default Judgment
           Case 1:20-cv-01610-NONE-JLT Document 26 Filed 06/14/21 Page 3 of 3


1                                          PROPOSED ORDER
2
            The Court has before it Plaintiff’s Ex Parte Application to Extend Time to File Request
3
     for Entry of Default Judgment pursuant to Local Rule 144(c), supported by counsel for
4
     Plaintiff’s Declaration explaining why a Stipulation Extending Time cannot be obtained and why
5

6    an Order Extending Time is necessary. Therefore, having considered these facts, the Court

7    permits an extension of time for Plaintiffs to file a request for entry of default judgment against
8
     Defendants McCaa Electrical Construction, Inc., McCaa Electrical Consultants, Alan McCaa and
9
     Kinley McCaa until July 31, 2021.
10
     IT IS SO ORDERED.
11

12
        Dated:     June 13, 2021                              _ /s/ Jennifer L. Thurston
13                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Notice of Ex Parte Application and Application for Extension of Time to Seek Entry of Default Judgment
